Citation Nr: 0923300	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a lower 
back injury, diagnosed as an annular tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to May 
1974, and had additional service in the Army National Guard.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied service connection 
for the claimed disability.

This matter had been previously remanded by the Board in 
October 2007.


FINDINGS OF FACT

1. On April 6, 2009, the Appeals Management Center (AMC) 
granted service connection for residuals, low back injury, 
chronic pain left L5-S1 annular tear, effective March 5, 
2004. 

2.  There is currently no justiciable case or controversy for 
active consideration by the Board on the issue of service 
connection for residuals, low back injury, chronic pain left 
L5-S1 annular tear.

3.  The Veteran's representative filed a Motion to Dismiss 
Appeal dated June 7, 2009.


CONCLUSION OF LAW

The Veteran's appeal as to the issue of service connection 
for residuals, low back injury, chronic pain left L5-S1 
annular tear is dismissed as no justiciable case or 
controversy is before the Board at this time. 38 U.S.C.A. §§ 
7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. 38 U.S.C.A. § 7105 (West 2002).

As noted above, the AMC granted service connection in April 
2009.  The Board notes, however, that to date, the Veteran 
has not disagreed with the effective date assigned to the 
grant of service connection for his low back disability or 
the initial rating awarded for this disability.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008) (noting that a notice of disagreement must be filed 
within one year of the date of mailing of the notification of 
a rating decision, and a substantive appeal must be filed 
within the remainder of that year or within 60 days of the 
mailing of the statement of the case, whichever is later).  
The appeal was subsequently returned to the Board and placed 
on its docket.  The Veteran's representative, in a June 2009 
Motion to Dismiss Appeal, correctly noted that there was no 
longer an issue in contention and that the original appellate 
issue was moot. 
 
Therefore, as the Veteran's service connection claim has 
essentially been resolved in his favor, there remain no 
allegations of error of fact or law for appellate 
consideration.  In essence, a "case or controversy" involving 
a pending adverse determination that the Veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)).  Accordingly, the Board is without 
jurisdiction to review the issue on appeal and, therefore, 
the claim is dismissed as the benefit sought on appeal has 
been granted. 38 U.S.C.A. § 7105 (West 2002).

Additional comment

It is the law, and not the facts, that is dispositive of the 
Veteran's claim in this case. Therefore, the duties to notify 
and assist imposed by the Veterans Claims Assistance Act of 
2000 (VCAA) are not applicable.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  Accordingly, any deficiency in 
VCAA notice (with respect to the claim for service connection 
for a low back disability only) is rendered moot by the AMC's 
April 2009 grant of service connection for residuals of a low 
back injury.  


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


